Citation Nr: 0114827	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-13 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery disease, status post coronary artery bypass grafting, 
currently rated as 60 percent disabling.  

2.  Entitlement to an increased evaluation for vasomotor 
rhinitis and maxillary sinusitis, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for tinnitus, 
currently rated as 10 percent disabling.  

4.  Entitlement to a compensable evaluation for arthritis of 
the sacroiliac joints.  

5.  Entitlement to a compensable evaluation for bilateral 
defective hearing.  

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hemorrhoids.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION


The veteran served on active duty from November 1961 to 
August 1967 and from July 1969 to August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In November 1997 increased evaluations 
for vasomotor rhinitis and maxillary sinusitis and tinnitus 
were denied.  The evaluation for coronary artery disease, 
status post coronary artery bypass grafting was increased to 
100 percent effective October 20, 1996 to December 1, 1997.  
Effective December 1, 1997 the evaluation was reduced to 30 
percent.  The RO determined that new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for hemorrhoids had not been received.  In a March 
1998 rating decision increased evaluations for arthritis of 
the sacroiliac joints and bilateral defective hearing were 
denied.  

In a March 2000 rating decision the RO increased the 
evaluation for coronary artery disease, status post coronary 
artery bypass grafting to 60 percent effective December 1, 
1997 and increased the evaluation for tinnitus to 10 percent.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease, status post 
coronary artery bypass grafting is manifested by estimated 
ejection fraction was between 50 and 55 percent.  

2.  The veteran's vasomotor rhinitis and maxillary sinusitis 
are manifested by complaints of stuffy nose and congestion.  

3.  The veteran's tinnitus is bilateral and intermittent.  

4.  The veteran's arthritis of the sacroiliac joints is 
manifested by slight functional loss due to pain.  

5.  The veteran's bilateral defective hearing is manifested 
by pure tone averages between 30 decibels and 35 decibels in 
the right ear and 38.75 decibels and 45 decibels in the left 
ear.  Discrimination ability was 96 percent correct on the 
right and between 80 and 88 percent correct on the left.

6.  The Board denied entitlement to service connection for 
hemorrhoids in April 1990.  

7.  The evidence added to the record since the April 1990 
denial, to include a VA examination report, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the service-connected coronary artery disease, status 
post coronary artery bypass grafting have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 
7017 (1998 & 2000).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected vasomotor rhinitis and maxillary 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6513 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for the service-connected tinnitus have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. § §  4.1, 4.2, 4.7, 
4.87, Diagnostic Code 6260 (1998 & 2000).  

4.  The criteria for a 10 percent evaluation for the service-
connected arthritis of the sacroiliac joints have been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5294 (2000).  

5.  The criteria for a compensable evaluation for the 
service-connected bilateral defective hearing have not been 
met.  38 U.S.C.A. §§ 1155, (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.85, Diagnostic 
Code 6100 (1998 and 2000).  

6.  The evidence submitted since the April 1990 Board denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for hemorrhoids 
have been met.  38 U.S.C.A. §§ 1110, 1131, 7104(b) (West 1991 
& Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.156(a), 3.304, 
20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate, the need to obtain any 
pertinent records, which have not already been associated 
with the claims folder and the VA has examined the veteran.  
It is accordingly found that all relevant facts have been 
properly developed, and that the duty to assist him has been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  

I.  Background 

Private medical records, dated January 1996 to April 1997, 
show that the veteran was seen for coronary artery disease, 
status post coronary artery bypass grafting tinnitus and 
sinusitis.  In January 1996 the veteran was seen for 
complaints of stuffy nose and congestion.  Upon examination 
he had a moderate deviated septum, inferior turbinate 
hypertrophy.  The physician could see no intranasal pus or 
polyps.  His oral cavity and oropharyngeal examinations were 
normal and his neck was free of any adenopathy.  Water's x-
ray showed evidence of a right-sided maxillary sinusitis.  

In February 1996 the veteran's chief complaint was sinusitis.  
The computed tomography (CT) of the paranasal sinuses 
revealed minimal mucoperiosteal thickening involving the 
anterior ethmoid air cells bilaterally with a small, rounded, 
soft tissue density noted in the extreme anterior floor of 
the left maxillary antrum.  The paranasal sinuses were 
otherwise normally pneumatized.  The septum was midline in 
position and the osteomeatal complex appeared patent 
bilaterally.  There was minimal concha bullosa noted 
bilaterally and a moderate degree of turbinate mucosal 
thickening.  No intraorbital or intracranial abnormalities 
were identified.  The conclusion was minimal inflammatory 
changes appear to involve the ethmoid sinuses, left maxillary 
antrum, and nasal turbinates.  Otherwise, an unremarkable 
exam.  

In August 1996 the veteran's lungs were clear.  There was no 
significant diastolic murmur.  The veteran had a 3/6 systolic 
murmur, low intensity, peak in midsystole, radiating to the 
carotids.  Carotid pulse was slightly reduced.  The 
impression was symptomatic coronary disease with likely left 
ventricular involvement.  He also had aortic stenosis.  

The September 1996 echocardiogram report summary was 
technically good.  The aortic valve was calcified and had 
decreased cusp excursion.  The short axis appeared bicuspid.  
There was mild aortic insufficiency also present.  The mitral 
valve had mild to moderate annular calcifications and 
slightly decreased cusp excursion.  The tricuspid valve and 
pulmonary valves were normal in structure and function.  The 
left ventricle chamber size was in the upper range of normal 
with mild concentric left ventricular hypertrophy.  Estimated 
left ventricular ejection fraction was greater than 55 
percent.  The right ventricle was normal in size and 
function.  The right atrium was normal and there was mild 
left atrial enlargement of the left atrium.  There was no 
pericardial effusion.  The examiner suspected moderate aortic 
stenosis.  The September 1996 cardiolite study was positive 
for ischemia.  

In October 1996 a private physician wrote that the veteran 
had a strikingly positive exercise test with a production of 
typical anginal symptoms, ischemic EKG changes and a large 
anterior reversible ischemic area on his scans.  
Additionally, his echocardiogram revealed an increased 
gradient across his aortic valve.  A private consultation 
report impression was that the veteran had significant aortic 
stenosis and severe double vessel coronary artery disease and 
possibly ascending aortic aneurysm.  Upon examination his 
chest was clear to auscultation and percussion.  The cardiac 
examination showed that his rate and rhythm were regular with 
II/IV systolic murmur.  Cardiac catheterization rate 
demonstrated subtotally obstructed left anterior descending 
and totally obstructed right coronary artery.  Also there was 
evidence of post stenotic dilation of this ascending aorta.  

An aortic valve replacement was performed in October 1996.  
Ascending aortic aneurysm replacement and coronary artery 
bypass grafting were also performed.  Upon examination his 
chest was clear to auscultation and percussion. The cardiac 
examination showed that his rate and rhythm were regular with 
II/VI systolic murmur.  The final diagnoses included triple 
vessel coronary artery disease, aortic stenosis and ascending 
aortic aneurysm.  

An October 1996 private clinic note indicated that the 
veteran's blood pressure was 100/60 and his apical pulse was 
88 and regular.  The veteran's lungs were clear to 
auscultation and percussion and his heart rhythm was regular.  
He had normal St. Jude sounds and no aortic incompetence.  

In November 1996 the veteran was seen for follow-up after 
undergoing aortic valve replacement and ascending aortic 
replacement.  On examination his blood pressure was 110/60 
and his pulse was 80 and regular.  His chest was clear to 
auscultation and percussion except for decreased breath 
sounds over the left space.  The cardiac examination 
demonstrated regular rate and rhythm without murmurs or 
gallops.  The chest x-ray showed a left pleural effusion.  
The assessment was stable convalescence with a left pleural 
effusion.  The electrocardiogram revealed normal sinus 
rhythm, normal axis and intervals, slow R wave progression 
and borderline left atrial abnormality.  Non-diagnostic 
inferior Q waves were noted.  

The December 1996 chest x-ray showed residual left pleural 
effusion and small apical pneumothorax.  

In January 1997 the veteran returned to a prive physician for 
his final postoperative visit after undergoing aortic valve 
replacement and coronary artery bypass grafting.  
Postoperatively he had a left pleural effusion with a small 
amount of pneumothorax and this was his main postoperative 
complication.  He was without any really significant 
complaints and no longer had chest pain or shortness of 
breath.  On physical examination his blood pressure was 
100/60 and his pulse was 96 and regular.  The veteran's chest 
was clear to auscultation and percussion and the cardiac 
examination demonstrated regular rate and rhythm with normal 
prosthetic valve sounds.  His incisions healed well and his 
chest X-ray showed no significant pleural effusions and his 
left lung was totally expanded.  His mediastinum was a normal 
postoperative study.  

In April 1997 a private physician saw the veteran for status 
post aortic valve replacement.  Upon examination his blood 
pressure was 130/75 and S1 and S2 physiologic revealed 2/6 
murmur from the aortic valve systolic ejection.  There was no 
diastolic blow, no gallop no S3 or rub.  

The VA examined the veteran in January 1998.  He reported 
bilateral intermittent tinnitus.  He stated that neither 
sleep nor concentration was affected by the tinnitus and 
rated the disability on a scale of 1-5, with 1 being mild and 
5 being severe as a 4.  

Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
40
60
30
LEFT
10
35
50
60
38.75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The diagnoses were right ear mild to moderately severe high 
frequency sensorineural hearing loss and left ear mild to 
moderately severe high frequency sensorineural hearing loss.  
The findings convey that the veteran exhibited Level I 
hearing loss in the right ear and Level II hearing loss in 
the left ear.  38 C.F.R. § 4.85, Table VI (2000).  Such 
findings do not warrant the assignment of a compensable 
evaluation under the provisions of 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2000).  

On the spine examination motion stopped when pain began.  
There was no expression of painful motion, spasm, weakness or 
tenderness.  Right flexion was to 22 degrees and left flexion 
was to 28 degrees.  Forward flexion was to 84 degrees and 
backward extension was to 26 degrees.  The diagnosis was 
degenerative joint disease, sacroiliac and lumbosacral spine, 
with slight, if any loss of function due to pain.  

The VA examined the veteran in September 1998.  His head and 
neck were negative.  Chest on percussion and auscultation 
showed some rales on both sides while the percussion was 
normal.  His heart was definitely enlarged to the left and 
there was a systolic murmur with aortic click.  There was 
systolic murmur spreading into the neck, both sides, carotid 
arteries.  The abdomen was okay except for the scar from 
previous surgery, but no masses and liver and spleen were not 
palpable.  He did not have pulmonary hypertension, cor 
pulmonale, or congestive heart disease.  The veteran did not 
have residuals of pulmonary embolism or respiratory failure.  
There was no chronic pulmonary thromboembolism or ankylosing 
spondylitis.  The diagnoses were status post three vessel 
coronary bypass in 1996 with at the same time aortic valve 
replacement and repair of aneurysm, aortic insufficiency, 
generalized arteriosclerosis, chronic sinusitis and rhinitis, 
hemorrhoids and arthritis of the left knee.  

Private medical records, dated February 1999 to July 1999, 
show that the veteran was seen for cardiac catheterization.  
The results of a March 1999 two-day cardiolite study included 
a high probability for moderate size anterior apical ischemia 
and moderate basal inferior septal ischemia.  The myocardial 
perfusion was a good quality study.  Estimated ejection 
fraction was 55 percent.  In April 1999 a cardiac 
catheterization was performed.  A high-grade lesion was shown 
after the insertion of the left internal mammary.  The 
veteran also had an occluded left anterior descending.  The 
left internal mammary artery graft was nicely patent but 
there was the high grade of disease beyond its insertion.  
Radionuclide cerebral angiogram was occluded.  The saphenous 
vein graft to the radionuclide cerebral angiogram was also 
occluded.  But inferior myocardium had been seen to be 
scarred on the previous scans.  His ramus graft was occluded, 
but the physician did not see a high-grade ramus or 
circumflex disease.  

The results of a May 1999 two-day cardiolite study included a 
high probability of small to moderate size distal anterior 
ischemia and small area of basal inferior ischemia.  The 
myocardial perfusion was a good quality study.  Estimated 
ejection fraction was 50 percent.  A cardiac catheterization 
was performed in July 1999.  The impression was that the 
culprit artery appeared to be the left anterior descending 
after the insertion point of the left internal mammary artery 
graft.  Further reflection and optimization may have been 
appropriate.  The collateralization to the right was probably 
adequate.  

A private audiology evaluation was done in May 2000.  Pure 
tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
50
55
35
LEFT
15
45
60
60
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 80 percent in the left ear.  
The diagnoses were right ear mild to moderately severe high 
frequency sensorineural hearing loss and left ear mild to 
moderately severe high frequency sensorineural hearing loss.  
The findings convey that the veteran exhibited Level I 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  38 C.F.R. § 4.85, Table VI (2000).  Such 
findings do not warrant the assignment of a compensable 
evaluation under the provisions of 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87 and Diagnostic Code 6100 
(2000).  

II.  Increased Evaluations 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
2000); 38 C.F.R. Part 4 (2000).  In so doing, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

a.  Coronary Artery Disease, Status Post Coronary Artery 
Bypass Grafting 

The Board notes that the schedular criteria for evaluation of 
diseases of the cardiovascular system were changed effective 
January 12, 1998.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  See also VAOGCPREC 3-2000 (April 2000).  

Under the former criteria for coronary artery bypass, a 100 
percent evaluation is assigned for one year following bypass 
surgery and thereafter, residuals are rated under 
arteriosclerotic heart disease (Diagnostic Code 7005) with a 
minimum evaluation of 30 percent.  38 C.F.R. Part 4, 
Diagnostic Code 7017 (1998).  Under Diagnostic Code 7005, a 
100 percent evaluation is warranted when after six months 
following acute illness, the veteran has chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment is precluded.  See 
38 C.F.R. Part 4, Diagnostic Code 7005 (1998).  A 60 percent 
evaluation is warranted following typical history of acute 
coronary occlusion or thrombosis as above, or with history of 
substantiated repeated anginal attacks and more than light 
manual labor is not feasible.  Id.  

Under the new rating criteria, residuals of arteriosclerotic 
heart disease (coronary artery disease) which are manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, a 60 percent rating 
is assigned.  When there is chronic congestive heart failure, 
or; workload of 3METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent, a 100 percent rating is assigned.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2000).  These same criteria 
and ratings apply for rating coronary bypass surgery.  See 38 
C.F.R. § 4.104, Diagnostic Code 7017 (2000).  

After review of all the evidence of record, the Board finds 
that a rating in excess of 60 percent is not warranted.  The 
private medical evidence provides that the estimated ejection 
fraction was between 50 and 55 percent.  A higher evaluation 
requires an ejection fraction of less than 30 percent.  The 
VA examinations indicted that the veteran did not have 
pulmonary hypertension, cor pulmonale, congestive heart 
disease, residuals of pulmonary embolism, respiratory failure 
or chronic pulmonary thromboembolism.  An increased 
evaluation calls for chronic residual findings of congestive 
heart failure or angina on moderate exertion.  Accordingly, a 
rating in excess of 60 percent for coronary artery disease, 
status post coronary artery bypass grafting is not warranted  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against an increased rating above 60 percent for 
coronary artery disease, status post coronary artery bypass 
grafting, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

b.  Vasomotor Rhinitis and Maxillary Sinusitis 

For maxillary sinusitis, the VA Schedule for Rating 
Disabilities provides a noncompensable rating where it is 
shown by x-ray manifestations only.  A 10 percent rating is 
provided where there is 1 or 2 incapacitating episodes a year 
of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or 3-6 nonincapacitating episodes a 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
provided where there are 3 or more incapacitating episodes a 
year of sinusitis requiring prolonged (lasting 4-6 weeks) 
antibiotic treatment, or more than 6 nonincapacitating 
episodes a year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is provided, following radical surgery, with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  It 
is noted that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2000).  

A review of the evidence of record fails to demonstrate 3 or 
more incapacitating episodes a year of sinusitis requiring 
prolonged (lasting 4-6 weeks) antibiotic treatment, or more 
than 6 nonincapacitating episodes a year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Private medical records show that the veteran was 
seen for complaints of stuffy nose and congestion in January 
1996.  In February 1996 the veteran's chief complaint was 
sinusitis.  These episodes were not noted to be 
incapacitating in nature.  There was no evidence of purulent 
discharge or crusting.  

In view of the above, the Board finds that the criteria for a 
rating in excess of 10 percent for vasomotor rhinitis and 
maxillary sinusitis are not met.  The Board notes that 
provision of 38 C.F.R. § 3.102 is not for application in this 
case as there is not an approximate balance of the positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above. 

c.  Tinnitus 

Initially, it is noted that the laws and regulations 
pertaining to tinnitus were amended, effective June 10, 1999.  
According to the regulations in effect prior to June 10, 
1999, a 10 percent evaluation was warranted for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87, 6260 (1998).  Following the change 
in the regulations, a 10 percent evaluation requires 
recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 (2000).  

The veteran has been awarded a 10 percent disability 
evaluation, the maximum amount allowable under either the old 
or the new regulations pertaining to tinnitus.  Additionally, 
as noted above, there is no indication that there are any 
exceptional circumstances which would justify referring this 
issue to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the consideration of the 
assignment of an extraschedular evaluation (such as marked 
interference with employment or frequent hospitalizations).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected tinnitus.  

d.  Arthritis of the Sacroiliac Joints 

The veteran's arthritis of the sacroiliac joints is currently 
assigned a noncompensable evaluation under Diagnostic Code 
5003, which provides that arthritis confirmed by X- ray is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the applicable diagnostic codes, a rating of 10 percent 
is warranted for each such major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2000). 

The Board finds that the clinical evidence of record supports 
the conclusion that the present manifestations of the 
veteran's arthritis of the sacroiliac joints more nearly 
approximates a 10 percent evaluation under Diagnostic Code 
5003 and with consideration of 38 C.F.R. 4.40, 4.45, and 4.59 
(2000).  On the January 1998 VA spine examination motion 
stopped when pain began.  Right flexion was to 22 degrees and 
left flexion was to 28 degrees.  Forward flexion was to 84 
degrees and backward extension was to 26 degrees.  The 
diagnosis was degenerative joint disease, sacroiliac and 
lumbosacral spine, with slight, if any loss of function due 
to pain.  For these reasons, the Board finds that the 
arthritis of the sacroiliac joints warrants a 10 percent 
evaluation under Diagnostic Code 5003.  

The medical evidence, however, is against the assignment of a 
higher evaluation under Diagnostic Code 5003.  The evidence 
does not support a finding of moderate limitation of motion 
under Diagnostic Code 5294, even with consideration of 38 
C.F.R. §§ 4.40, 4.45.  At the January 1998 VA examination 
there was no spasm, weakness or tenderness.  

The Board has considered all the relevant factors and finds 
that an evaluation in excess of 10 percent is not warranted 
under 38 C.F.R. §§ 4.40 and 4.45 as there is no evidence of 
instability, locking, weakened movement, fatigability, lack 
of endurance, incoordination, swelling, deformity, atrophy on 
disuse, disturbance of locomotion, or interference with 
weight- bearing.  The Board has described above how 
consideration of 38 C.F.R. §§ 4.40 and 4.45 affected the 
grant of an increased rating as regards this issue.  

e.  Bilateral Defective Hearing 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 18, 
1987 and correction 52 Fed. Reg. 40439 December 7, 1987.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (2000).

Additionally, 38 C.F.R. § 4.86 was revised as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

38 C.F.R. § 4.86 (as amended 2000).

Although there are variances in each audiometric examination, 
none meet the requirements for a compensable evaluation.  The 
Court has clarified that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Although we have considered the veteran's written 
statements, the most probative evidence of the degree of 
impairment are the audiometric examination results.  Thus, 
the Board concludes that the preponderance of the evidence is 
against a compensable evaluation for bilateral defective 
hearing.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 349.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 1991& Supp. 2000); 38 C.F.R. § 4.7 (2000).  An 
increased evaluation is not warranted.  

III.  New and Material  

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1105 (2000).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In the veteran's case, the evidence received into the record 
since the April 1990 Board denial includes a September 1998 
VA examination report which lists hemorrhoids as one of the 
diagnoses.  This evidence bears directly and substantially 
upon the specific matter under consideration, and was not 
considered by the Board when it made its decision in April 
1990.  Moreover, this evidence it is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.  This evidence therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the claim 
is thus reopened.


ORDER

An increased evaluation for coronary artery disease, status 
post coronary artery bypass grafting is denied.  

An increased evaluation for vasomotor rhinitis and maxillary 
sinusitis is denied.  

An increased evaluation for tinnitus is denied

A 10 percent evaluation for the service-connected arthritis 
of the sacroiliac joints is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A compensable evaluation for bilateral defective hearing is 
denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for hemorrhoids is 
reopened and to this extent only, granted.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  A remand is necessary 
in order to determine whether the veteran has hemorrhoids, 
which can be related to his period of service. 

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
examination to determine if he has 
hemorrhoids.  The claims folder should be 
made available to the VA physician for 
review so that the veteran's entire 
medical history can be taken into 
consideration, and the physician is asked 
to specify in the examination report that 
the claims folder has been reviewed.  

The physician should indicate whether the 
veteran has hemorrhoids.  If the veteran 
has hemorrhoids then the physician should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hemorrhoids were incurred in or 
aggravated by his service.  The 
scientific basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is advised that 
failure to report for a scheduled VA examination may have 
adverse consequences, including the possible denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

